Christ, J.
This appeal focuses on an issue new to the appellate courts of New York. Is total blindness a disqualification for jury duty pursuant to section 596 of the Judiciary Law? The County Clerk has said yes and the learned Justice at Special Term has agreed; thus, the petition was dismissed.
While we admire the civic spirit which moves the petitioner to persist in his desire to serve as a juror, our determination must rest on other considerations. Section 596 of the Judiciary Law provides in pertinent part as follows:
*112“ In order to be qualified to serve as a juror in the counties included within a city having a population of one million or more, a person must: * * *
“4. Be in the possession of his natural faculties and not infirm or decrepit. * * *
“6. Be intelligent; of sound mind and good character; well informed; able to read and write the English language understandingly. ’ ’
It is for the County Clerk to apply these tests and it was he who first decided against the petitioner.
Edwin Lewinson, petitioner, has been totally blind since birth but he has done more with his 35 years of life than many sighted persons of his age. He holds several advance degrees, including a Ph.D., and he is an assistant professor in the history and political science department at Seton Hall University at South Orange, New Jersey. The petitioner commutes thence daily by public transportation from his home in Brooklyn, New York. In May, 1965, the County Clerk of Kings County summoned him for purposes of qualification as a juror and rejected him initially on the sole ground of his blindness. In the formal proceedings since that time, Mr. Lewinson’s inability to read “ the English language understandingly ’ ’ has been added as a reason for disqualification.
Does a sightless person have his “ natural faculties ” within the purview of the statute! We think not. Subdivision 4, wherein these words appear, quite clearly deals with one’s physical attributes and powers. The term is used conjunctively with “ infirm and decrepit ” — essentially physical characteristics. Eyesight is expected to be found in human beings as a part of nature’s complement of sound health and physical equipment. When one is deprived of this power of sight, he falls short of the total capacity which is natural in a human being and thus, by statutory definition, we believe that a blind person cannot be said to be possessed of his ‘ ‘ natural faculties ”.
It is urged upon us that “ natural faculties ” means not physical attributes but rather powers of mind and memory, reason, judgment and the like. When we examine the structure of the entire statute and read particularly subdivision 6 of section 596, we find the words “ intelligent “ sound mind ”, “ good character ”, “ well informed ”, “ able to read and write the English language understandingly”. These are the intellectual qualifications. Were we now to hold that “natural faculties” in subdivision 4 is also limited to powers of mind and that it does *113not encompass the physical attributes of human beings, subdivision 6 would be rendered redundant. Furthermore, the mind does not operate in a vacuum. It is fed by the senses and the data and the information by which discernment and reasoning are exercised. The judgment reached by the mind is predicated upon the impressions which the senses convey to it. The statute, we are sure, covers and was meant to cover qualifications respecting both the mind and the body.
The interpretation which we put upon the statute is supported by an examination of the practical duties and responsibilities which fall upon a juror.
He is frequently required to evaluate physical evidence. There are still photographs and moving pictures, and there are mechanical objects which demonstrate working parts. Sometimes enlarged fingerprints are the subject of comparison and examination; so, too, are diagrams and enlargements of handwriting exhibits when the genuineness of documents is being questioned. Occasionally, demonstrations are made with diagrams upon a blackboard. These are but a few of the many materials, objects and methods of presentation brought to the courtroom concerning which sight is indispensable to a full understanding.
Sight is also a factor in testing the credibility of a witness. The veracity of a witness is determined in the main by what he says. It may be discovered in the context of the questions and the answers and to some extent by the intonations of his voice. Another aid in this respect is the facial expression and body movement of a witness upon close and intense interrogation. Sight enforces the juror’s judgment in this regard. Appellate courts recognize that a witness’s physical presence provides assistance to the trier of the facts in evaluating his testimony, for although the appellate court has all the words of the trial before it in the printed record on appeal, it often bows to the determinations of fact made by the Judge or jury at the trial based on personal observations of the witnesses (63 Building Corp. v. Schlacter, 11 AD 2d 743; see, also, Amend v. Hurley, 293 N. Y. 587). There is sound reason for this rule of law for at the trial other aids beyond the cold record help to tell truth from falsehood.
A litigant who comes before the Bar of Justice, whether in a criminal case or in civil litigation, wishes to have the impact of his evidence fall with its fidl weight upon the jury, if there be a jury trial. If his evidence or exhibits are not understood or the force of his interrogation of witnesses is lost, he will not *114have been afforded his full rights. It is not an adequate protection to say that he may challenge the blind juror on the voir dire for if we hold blindness not to be a disqualification under the statute, a challenge for cause will not be available thereafter on that account. A peremptory challenge would be still available but these are limited in number and they are an important right possessed by a litigant; he should not be made to resort to such challenges in order to preserve his right to fair trial.
In requiring “ natural faculties ” as a qualification for service on a jury, the Legislature may have considered not only the function of a juror, but also the effect his disability would have on the orderly and practical operation of the court’s processes. While this factor alone would not support the construction we make, it is a pertinent consideration.
There is no constitutional issue in this case; it is one entirely of statutory interpretation. We find that the County Clerk properly applied the statute. The judgment appealed from should be affirmed.